                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                   No. 4 :19-CV-96-BO

DAVID JONES ,                                 )
                                              )
               Plaintiff,                     )
                                              )
               V.                             )                       ORDER
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security, 1            )
                                              )
               Defendant.                     )


       This cause comes before the Court on cross-motions for judgment on the pleadings. [DE

18, 20]. A hearing was held on these matters before the undersigned on May 29, 2020, at

Raleigh, North Carolina. 2 For the reasons discussed below, plaintiffs motion for judgment on

the pleadings is granted and defendant's motion is denied.

                                         BACKGROUND

       Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the final decision of

the Commissioner issuing a partially favorable decision on his application for disability and

disability insurance benefits and supplemental security income pursuant to Titles II and XVI of

the Social Security Act. Plaintiff filed an application for benefits on July 31 , 2013 , and alleged a

disability onset date of December 1, 2011. After initial denials, an Administrative Law Judge

(ALJ) held a hearing on June 8, 2015. The ALJ found that plaintiff was not disabled, which

became the final decision of the Commissioner when the Appeals Council denied plaintiffs

request for review. Plaintiff then sought review of the Commissioner' s decision in this Court.



' Saul has been substituted as the proper defendant pursuant to Fed. R. Civ. P. 25(d).
2
  Counsel for the Commissioner appeared via videoconference.



          Case 4:19-cv-00096-BO Document 24 Filed 06/17/20 Page 1 of 7
        This Court remanded the case to the Commissioner further proceedings consistent with

its opinion. Jones v. Colvin, No. 4: 15-CV-165-BO (E.D.N.C. Jan. 20, 2017). After a second

hearing as well as a supplemental hearing, an ALJ issued a partially favorable decision on

February 4, 2019. Plaintiff exercised his right to direct review and filed this action on July 1,

2019.

                                         DISCUSSION



        Under the Social Security Act, 42 U.S.C. § 405(g), this Court' s review of the

Commissioner' s decision is limited to determining whether the decision, as a whole, is supported

by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion." Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation

omitted).

        An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U.S .C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).


                                                2




            Case 4:19-cv-00096-BO Document 24 Filed 06/17/20 Page 2 of 7
       Regulations issued by the Commissioner establish a five-step sequential evaluation

process to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The

claimant bears the burden of proof at steps one through four, but the burden shifts to the

Commissioner at step five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decision

regarding disability can be made at any step of the process the inquiry ceases. See 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is

currently engaged in substantial gainful activity, the claim is denied. If not, then step two asks

whether the claimant has a severe impairment or combination of impairments. If the claimant has

a severe impairment, it is compared at step three to those in the Listing of Impairments

("Listing") in 20 C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or

medically equals a Listing, disability is conclusively presumed. If not, at step four, the

claimant' s residual functional capacity (RFC) is assessed to determine if the claimant can

perform his past relevant work. If the claimant cannot perform past relevant work, then the

burden shifts to the Commissioner at step five to show that the claimant, based on his age,

education, work experience, and RFC, can perform other substantial gainful work. If the

claimant cannot perform other work, then he is found to be disabled. See 20 C.F.R. §

416.920(a)(4).

       After determining that plaintiff met the insured status requirements through March 31 ,

2014, and had not engaged in substantial gainful activity since his alleged onset date, the ALJ

found that plaintiff had several severe impairments, specifically bilateral osteoarthritis of the

knees ; diabetes mellitus; diabetic peripheral neuropathy; essential hypertension; obesity;

arthralgias resulting in complaints of pain in the back, neck, hands, and wrists; major depressive




         Case 4:19-cv-00096-BO Document 24 Filed 06/17/20 Page 3 of 7
disorder; and an anxiety disorder. The ALJ concluded that none of these severe impairments,

either alone or in combination, met or medically equaled the severity of a Listing. The ALJ

found that plaintiff could perform a significantly reduced range of sedentary work, with both

exertional and nonexertional limitations. The ALJ found plaintiff could not perform his past

relevant work, and at step five determined that prior to August 22, 2018, jobs existed in the

national economy that plaintiff could perform, including addresser, document preparer, and

surveillance systems monitor. However, the ALJ found that, beginning on August 22, 2018,

plaintiff's age category changed and he was determined to be disabled pursuant to application of

Medical-Vocational Rule 201.14 as of that date. The ALJ thus issued a partially favorable

decision.

       As this Court previously held in plaintiff's prior appeal , when evaluating a claimant' s

subjective complaints of pain, the ALJ is not to require objective clinical evidence of the

existence and intensity of such pain. Instead, once a claimant has "met [his] threshold obligation

of showing by objective medical evidence a condition reasonably likely to cause the pain

claimed," the claimant is then "entitled to rely exclusively on subjective evidence to prove the

second part of the test, i.e. , that [his] pain is so continuous and/or so severe as to prevent [him]

from working a full eight hour day." Hines v. Barnhart, 453 F.3d 559, 565 (4th Cir. 2006).

Indeed, " [b ]ecause pain is not readily susceptible of objective proof . .. the absence of objective

medical evidence of the intensity, severity, degree or functional effect of pain is not

determinative." Hines, 453 F.3d at 564-65 (emphasis omitted).

       The ALJ again discounted plaintiff's complaints of pain resulting from his severe joint

degeneration in his knee as well as his diabetic neuropathy which caused numbness in his hands

and feet. The ALJ relied on gaps in treatment records and the lack of an MRJ test to conclude
                                                 4




            Case 4:19-cv-00096-BO Document 24 Filed 06/17/20 Page 4 of 7
that plaintiffs subjective complaints were not fully supported by the record, despite the fact that

counsel had argued that plaintiff had difficulty getting medical treatment due to his lack of

medical insurance and funds . A "claimant may not be penalized for failing to seek treatment []he

cannot afford. " Lovejoy v. Heckler, 790 F.2d 1114, 1117 (4th Cir. 1986). The ALJ also again

discounted the opinion of plaintiffs treating nurse practitioner, Ms. Hathaway, finding that the

examinations she performed, as well as her failure to refer plaintiff for additional nerve

conduction and imaging studies, were wholly insufficient to support her opinion as to the extent

of plaintiffs limitations. Regarding the failure to send plaintiff for further imaging and studies,

the Court notes again that the record supports that plaintiff sought care in low-cost clinics and

emergency departments due to his lack of insurance and funds. Moreover, the record plainly

supports the presence of bilateral knee pain as well as a history of surgery on both knees. See Tr.

352-354; 369; 380.

       Plaintiff testified that he had to change positions after sitting for more than ten or fifteen

minutes in church and that he had difficulty standing for long enough to do the dishes. Ms.

Hathaway opined that plaintiffs pain would prevent him from standing and walking for two or

more hours in a work day. Both of these opinions are supported by the documented history of

plaintiffs knee problems, including a diagnosis of advanced osteoarthritis in the lateral

compartment of the left knee. Tr. 380. The opinions are further not inconsistent with the

remaining record, which, although it includes some findings of normal gate and range of motion,

do not otherwise contradict plaintiffs allegations of pain and discomfort.

       A finding that a claimant can perform less than a full range of sedentary work "reflects

very serious limitations . . . and is expected to be relatively rare. " SSR 96-9p. Here, the ALJ

included thirteen types of limitations in the sedentary RFC finding. The VE testified at the
                                                 5




         Case 4:19-cv-00096-BO Document 24 Filed 06/17/20 Page 5 of 7
hearing that application of either of the above additional limitations - the need to change

positions more than every thirty minutes or the inability to stand or walk for two hours in an

eight-hour workday - would preclude competitive work. Tr. 531 .

       The decision of whether to reverse and remand for benefits or reverse and remand for a

new hearing is one that "lies within the sound discretion of the district court." Edwards v.

Bowen, 672 F. Supp. 230, 237 (E.D.N.C. 1987); see also Evans v. Heckler, 734 F.2d 1012, 1015

(4th Cir. 1984). When " [o]n the state of the record, [plaintiffs] entitlement to benefits is wholly

established," reversal for award of benefits rather than remand is appropriate. Crider v. Harris ,

624 F.2d 15, 17 (4th Cir. 1980). The Fourth Circuit has held that it is appropriate for a federal

court to "reverse without remanding where the record does not contain substantial evidence to

support a decision denying coverage under the correct legal standard and when reopening the

record for more evidence would serve no purpose." Breeden v. Weinberger, 493 F.2d 1002, 1012

(4th Cir. 1974). Remand, rather than reversal, is required, however, when the ALJ fails to

explain his reasoning and there is ambivalence in the medical record, precluding a court from

"meaningful review." Radford v. Colvin, 734 F.3d 288, 296 (4th Cir. 2013).

       Plaintiffs claim has gone before an ALJ for two hearings and one supplemental hearing,

and the decision of the ALJ has been remanded once before. As it is clear from the record that

plaintiffs entitlement to benefits is wholly established, there is nothing to be gained by

remanding this matter for another ALJ decision. The Court in its discretion finds that reversal

for an award of benefits rather than remand for further consideration is appropriate in this

instance.

                                         CONCLUSION


                                                 6




            Case 4:19-cv-00096-BO Document 24 Filed 06/17/20 Page 6 of 7
       Having conducted a full review of the record and decision in this matter, the Court

concludes that the decision as a whole is not supported by substantial evidence and that reversal

for a full award of benefits is appropriate. Accordingly, plaintiffs motion for judgment on the

pleadings [DE 18] is GRANTED and defendant' s motion [DE 20] is DENIED. The decision of

the Commissioner is REVERSED and this matter is REMANDED for an award of benefits

consistent with the foregoing.



SO ORDERED, this        /2t
                                 day of June, 2020.




                                             'TERRENCE
                                               j ~W.;BOYLE
                                                       J~
                                               CHIEF UNITED STA TES nISTRICT JUDGE




                                                  7




         Case 4:19-cv-00096-BO Document 24 Filed 06/17/20 Page 7 of 7
